Citation Nr: 1221694	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  06-37 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq. 


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to November 1953.  The appellant seeks benefits as the Veteran's surviving spouse.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

By way of history, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death in a rating decision dated May 2010 on the grounds that the Veteran's fatal multiple sclerosis was not incurred in or aggravated by service, nor could it be presumed to have been so incurred.  In addition, the Board found that the Veteran's fatal multiple sclerosis was not causally connected to a service-connected disability or to a disability for which service connection could have been established.  The appellant was notified of this decision and provided her appellate rights.  

The appellant subsequently appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court), which in a November 1, 2010 order, granted a joint motion for remand.  Given the complexity of the current claim, the Board requested an opinion (as well as an addendum) from the Veterans Health Administration (VHA) to determine the date of clinical onset of the Veteran's multiple sclerosis.  The requested opinion was obtained and the appellant's claim is before the Board for final appellate consideration.     


FINDINGS OF FACT

1.  The Veteran died in May 1999 at the age of 69.  The death certificate listed the immediate cause of death as pneumonia, and indicated that the immediate cause of death was due to or a consequence of multiple sclerosis.  

2.  The Veteran was service-connected for malaria as well as a fracture and dislocation of the left humerus at the time of his death.   

3. Although the Veteran was not diagnosed with or treated for multiple sclerosis in service, the medical evidence of record is in relative equipoise on the issue of whether the Veteran's multiple sclerosis had its clinical onset in service or within seven years after discharge from service.
   

CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or materially contributed to by, a disability or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the appellant by granting in full the issue of entitlement to service connection for the cause of the Veteran's death.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The appellant contends that the Veteran's multiple sclerosis had its clinical onset in service or within seven years after discharge from service.  In the alternative, the appellant asserts that the Veteran's service-connected malaria contributed to the Veteran's death.  See March 2005 and September 2006  statements.    

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2002).  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2011).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  On the other hand, contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there is a causal connection.  38 C.F.R. § 3.312(c).

Establishing Service Connection 

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 3.303(d) (2011).  Service connection for certain disabilities, including multiple sclerosis, may be granted on a presumptive basis if manifested to a compensable degree within seven years after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).
    
Factual Background and Analysis

Preliminarily, in cases where, as here, the Veteran's records have been lost or destroyed, the Board has a heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision as a consequence of the missing records.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  Available service treatment records, including the Veteran's November 1953 separation examination, however, are negative for a diagnosis of or treatment for multiple sclerosis.  There is also no evidence of such within seven years after discharge from service.     
The Veteran informed VA in February 1980 that he had diagnosed multiple sclerosis.  Several lay statements associated with the claims file dated July and August 1981 documented the Veteran's declining physical condition within one year after discharge from service.  Specifically, the authors of these statements indicated that the Veteran experienced weakness, falls, unsteadiness, sweats and chills, shaking, decreased visual acuity, fever, weight loss, headaches, diminished energy, and poor bladder control.  See statements from the Veteran's wife, T.D, W.B., L.W., C.R., G.R., R.W., D.R., R.M., and C.B.  Several of the authors attributed these symptoms to the Veteran's service-connected malaria and it was also noted that the Veteran's multiple sclerosis was later diagnosed in 1972.

In July 1981, W.U., M.D. submitted a statement which indicated that the Veteran had malaria in service.  According to Dr. U., the Veteran's symptoms included chills, fever, headaches, shaking, and malaise.  Dr. U. noted that multiple sclerosis was diagnosed shortly after an episode of malarial symptoms and that the Veteran's overall condition continued to deteriorate.  According to Dr. U., the pathological attacking of the myelin sheath of nerves by malaria, particularly falciparum, was one of the findings of multiple sclerosis as well.  In Dr. U.'s opinion, this correlation made the medical probability of the causal relationship between malaria and multiple sclerosis "very high."  Dr. U. acknowledged that while the exact cause of multiple sclerosis remained unknown, "the relationship here [in the Veteran's case] should not be overlooked . . .".  Dr. U. also expressed support for the Veteran's claim of entitlement to service connection for multiple sclerosis.  

Also included in the claims file is a VA social summary dated January 1982.  It was noted that the Veteran was diagnosed by a private physician as having multiple sclerosis in 1962.  A VA neurological examination dated that same month indicated that multiple sclerosis was diagnosed in 1972, but that the Veteran's initial manifestations of this disability began in 1970 when he experienced unsteady gait, occasional falling, bilateral leg numbness, spasticity and jerking, tremors, blurred vision, slurred speech, and memory problems.  The examiner noted that the Veteran's condition progressively worsened.  The diagnosis was multiple sclerosis, severe and progressive.  

D.S., M.D. submitted a statement dated February 1983.  According to Dr. S., the Veteran was treated in 1958 for a suspected reoccurrence of malaria.  D.Y., a fellow soldier, submitted a statement in September 1983 in which he recalled the Veteran's symptoms of and treatment for malaria in service.    

VA treatment records associated with the claims file and dated prior to January 1989 documented attempts to manage the Veteran's multiple sclerosis symptoms, including periodic hospitalization.  In a February 1984 treatment note, for instance, the Veteran's past medical history was significant for multiple sclerosis since 1972.  From January 1989 to January 1994, the evidence of record reflects several periods of regular, prolonged VA hospitalization related to the Veteran's multiple sclerosis as well as periods of intensive physical and occupational therapy.  Of note, a social history report dated February 1991 indicated that the Veteran had multiple sclerosis since 1953, but that it was not diagnosed until 1973.  In January 1994, the Veteran was transferred to a nursing home care unit and private convalescent care facility.  

The Veteran died in May 1999 at the age of 69.  The death certificate listed the immediate cause of death as pneumonia, and indicated that the immediate cause of death was due to or a consequence of multiple sclerosis.  See May 1999 death certificate.  It was noted that the interval between onset of the Veteran's pneumonia and his death was one week, while the interval between onset of the Veteran's multiple sclerosis and his death was 27 years.  

In December 2009, VA requested an opinion to determine whether the Veteran's fatal multiple sclerosis was due to, the result of, or aggravated by his service-connected malaria.  According to the examiner, the Veteran's fatal multiple sclerosis was not due to, the result of, or aggravated by his service-connected malaria.  In support of this contention, the examiner noted that while the cause of multiple sclerosis was unknown, the most widely accepted theory was that multiple sclerosis began as an autoimmune disorder.  The examiner also indicated that Dr. U.'s July 1981 opinion "has no basis in legitimate medical evaluation."  Specifically, the examiner stated that Dr. U. was falsely assuming that when two events were temporally proximate, that one caused the other.  Instead, the examiner stated that cerebral malaria associated with falciparum malaria presented as fulminant encephalitis.  This condition, however, did not have the "progressive character" of multiple sclerosis and moreover, protozoan infections such as malaria "have never been associated with MS [multiple sclerosis]."

Given the complexity of the current claim, the Board requested a VHA opinion in June 2011.  The physician, a neurologist, noted that the Veteran was treated for malaria in July 1953.  The Veteran took Quinine, according to the Veteran's wife, until 1991.  Multiple sclerosis was diagnosed in 1972 with onset of symptoms, including unsteady walking, falls, numbness in the legs, tremors, visual disturbance, and slurred speech, in 1970.  The neurologist also noted that the Veteran experienced symptoms such as yearly bouts of chills, fever, headaches, visual symptoms, and difficulty with bladder control dating to 1960 or 1962.  According to the neurologist, the Veteran's yearly symptoms of chills, fever, headaches, and bladder incontinence were likely manifestations of malaria, not multiple sclerosis.  The neurologist noted that the Veteran's subjective complaints of bladder incontinence or blurred vision might have been the initial manifestation of his multiple sclerosis, but such symptoms in isolation and without other symptoms suggestive of multiple sclerosis, would have been insufficient to warrant a diagnosis of multiple sclerosis at that time.  Moreover, the neurologist found no implication that the symptoms the Veteran experienced in 1953 were the initial manifestations of multiple sclerosis, particularly where, as here, the neurological complications of malaria and multiple sclerosis are "very different and not easily confused."  

The neurologist further pointed out that multiple sclerosis was a demyelinating disorder of the central nervous system, presumably on an autoimmune basis, while brain involvement in malaria was related to an infectious agent compromising the small blood vessels in the brain.  The neurologist also found that the July 1981 medical opinion from Dr. U. was incorrect, in part because multiple sclerosis and malaria did not share clinical features.  There was also no suggestion that the malarial involvement of the central nervous system predisposed an individual to the later development of multiple sclerosis.  Accordingly, the neurologist concluded that there was no relationship between the Veteran's malaria and multiple sclerosis, nor did the service-connected malaria have an impact on the subsequent development of multiple sclerosis many years later.         

In a November 2011 addendum, the same neurologist expressed the opinion that other symptoms claimed by the Veteran, including fever, chills, and headaches, were consistent with a malarial flare-up, rather than multiple sclerosis.  The neurologist reiterated the conclusion that the Veteran's intermittent symptoms of weakness, unsteadiness, and pain, which began in the 1950s and recurred for the next seven years, were manifestations of malaria.  Moreover, the neurologist noted that there was nothing in the record to support the contention that the Veteran's multiple sclerosis began in service or was service-connected in any way.  

The appellant submitted a private medical opinion from R.S., M.D. dated March 2012 in support of the current claim.  Dr. S., a neurologist, expressed the opinion that the Veteran's multiple sclerosis "at least as likely as not" had its clinical onset on or before 1960 (i.e., within the presumptive seven-year period).  In support of this opinion, Dr. S. stated that it was "unlikely" that the Veteran's symptoms, which began in the 1950s, were attributable to malaria because it was "very rare" for malarial symptoms to recur once the disease was medically treated.  In light of the Veteran's recurrent complaints of weakness, unsteadiness, visual problems, and numbness, among others, Dr. S. expressed the opinion that these symptoms were the early manifestations of multiple sclerosis.  According to Dr. S., the Veteran's symptoms were consistent with "relapsing-remitting MS [multiple sclerosis]."  

Furthermore, Dr. S. described as "understandable" the fact that the Veteran's symptoms at that time were attributed to a diagnosis other than multiple sclerosis.  Dr. S. noted that there was limited understanding of multiple sclerosis in the 1950s and 1960s, that the diagnosis of multiple sclerosis was typically reserved for women at that time, and that magnetic resonance imaging, the standard diagnostic tool used to identify multiple sclerosis plaques on the brain, did not come into use until the 1970s.  Additionally, Dr. S. noted that the while the Veteran's recurrences were accompanied by fever, fever can trigger multiple sclerosis symptoms, a condition known as "pseudo-exacerbation."  Based on the foregoing, Dr. S. stated that the Veteran's symptoms of fever, along with early periods of weakness, unsteadiness, visual problems, and/or numbness, were "at least as likely as not" due to multiple sclerosis and not malaria.   

Resolving all doubt in the appellant's favor, the Board finds that the preponderance of the evidence supports a finding of entitlement to service connection for the cause of the Veteran's death in this case.  Preliminarily, the Board notes that the Veteran's service treatment records are completely negative for a diagnosis of or treatment for multiple sclerosis.  There is also no evidence of such within seven years after discharge from service.

There is, however, competing medical evidence of record regarding the date of clinical onset of the Veteran's multiple sclerosis and its relationship to service-connected malaria.   While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:
 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).
 
On one hand, the December 2009 VA examiner found that the Veteran's fatal multiple sclerosis was not due to, the result of, or aggravated by his service-connected malaria because multiple sclerosis exhibited a "progressive character" unlike malaria.  Similarly, as noted above, the June 2011 VHA neurology opinion and an October 2011 addendum determined that multiple sclerosis was diagnosed in 1972 with onset of symptoms, including unsteady walking, falls, numbness in the legs, tremors, visual disturbance, and slurred speech, in 1970.  The Veteran's symptoms prior to that date, according to the neurologist, were manifestations of service-connected malaria.      

In contrast, the March 2012 private neurology opinion concluded  that the Veteran's multiple sclerosis "at least as likely as not" had its clinical onset on or before 1960 (i.e., within the seven-year presumptive period).  In reaching this conclusion, the neurologist explained that it was "unlikely" that the Veteran's symptoms, which began in the 1950s, were attributable to malaria because it was "very rare" for malarial symptoms to recur once the disease was medically treated.  Moreover, the Veteran's recurrent complaints of weakness, unsteadiness, visual problems, fever, and numbness, among others, were consistent with relapsing-remitting multiple sclerosis.  These findings, coupled with the limited understanding of multiple sclerosis in the 1950s and 1960s, and the fact that magnetic resonance imaging, the standard diagnostic tool used to identify multiple sclerosis plaques on the brain, did not come into use until the 1970s, led the private neurologist to conclude that the Veteran's symptoms of fever, along with early periods of weakness, unsteadiness, visual problems, and/or numbness, were "at least as likely as not" due to multiple sclerosis and not malaria.   
  
The Board is also aware that Dr. U. provided an opinion in July 1981 which linked the Veteran's service-connected malaria to the subsequent development of multiple sclerosis.  Dr. U. reasoned that the pathological attacking of the myelin sheath of nerves by malaria, particularly falciparum, was one of the findings of multiple sclerosis as well.  In Dr. U's opinion, this correlation made the medical probability of the causal relationship between malaria and multiple sclerosis "very high."

In instances where, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.  In this case, the evidence regarding the date of clinical onset of the Veteran's multiple sclerosis is in relative equipoise.  The December 2009 and June 2011 VA examiners, in particular, thoroughly reviewed the Veteran's claims file, relied on their specialized training and professional expertise as neurologists, and provided a rationale for the opposing opinions stated.  In light of the foregoing, therefore, the competent medical evidence of record supports a finding that the clinical onset of the Veteran's multiple sclerosis was in service or within seven years after discharge from service.  Having determined that the Veteran's multiple sclerosis had its clinical onset in service or within seven years after discharge of service, the Board consequently finds that the appellant is entitled to service connection for the cause of the Veteran's death because the service-connected disability in this case (i.e., multiple sclerosis) was listed as a contributory cause of the Veteran's death.  See May 1999 death certificate.  
In light of the Board's determination that the appellant is entitled to service connection for the cause of the Veteran's death because the service-connected disability in this case (i.e., multiple sclerosis) was listed as a contributory cause of the Veteran's death, any additional discussion as to whether the Veteran's multiple sclerosis was proximately due to, the result of, or aggravated by the service-connected malaria is unnecessary.  Resolving all reasonable doubt in the Veteran's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


